Me. Justice Texidoe
delivered the opinion of the court.
In this case it is alleged in the amended complaint that seven horse-races were advertised for March 6, 1927, on the track of the Quintana Eacing Park operated by the defendant; that on those races bets could he made in the manner called pool, i. e. by forming combinations in which those that may contain the names of the horses which win the seven races will win the money bet on and by the combinations not made up of those seven names; that the plaintiffs bought the combination tickets in which they placed their bet on the following horses: First race, an unnamed horse; second race, Frances Johnson; third race, Pirata; fourth race, Sherman; fifth race, Colombina,; sixth race, Ein Tin Tin; seventh race, Mrs. 'Sipi; that the first race was eliminated hv the jury, the only organism which determines and decides the order of arrival of the horses in accordance with the law and the regulations; that as regards that race the jury did not determine which horse came in first or was the winner, nor announce to the public the winner of the race, hut threw out the race and announced its decision which is binding on the defendant corporation; that the other six races were won by the horses bet on by the plaintiffs and it was so decided and announced by the jury; that the net amount of the pool was $12,118.78; that eight other persons besides the plaintiffs bet on the winner; that the plaintiffs allege on information and belief that they and the other eight persons were the only persons who bet on the six winners, and that the defendant has not paid to the plaintiffs their shares of the pool notwithstanding their demands. The complaint is verified.
The defendant demurred on the ground of lack of facts to determine a cause of action.
The court sustained the demurrer and considering that the complaint is not susceptible of amendment, rendered judgment dismissing the action.
The court cites in its ruling the decision of this court in *732the case of Leopoldo García v. Porto Rico Racing Corporation, 36 P.R.R. 611, decided on April 29, 1927, dismissing an appeal from the District Court of San Juan, adjudging that the defendant pay to the plaintiff the amount of the pool in the races run on March 6, .1927, on the Quintana race track, the seven winning horses being Saturnina, Prances Johnson, Pirata, Sherman, Colombina, Bin Tin 'Tin and Mrs. Sipi. This court dismissed the appeal as frivolous.
In essence the assignments of error charge that the court below was mistaken in sustaining the demurrer, in being* guided by the decision cited and in holding that it was necessary for the plaintiffs to allege that nobody had chosen the seven races.
In order to win the bet known by the name of pool it is necessary to select the greatest number of winning horses in the races actually run, and it has been alleged here that of the seven races advertised six were run and the other was annulled legally and by proper authority; and that the plaintiffs had their bet on the six horses which won those races. 'The allegation is sufficient.
As regards the demand for payment, it was alleged in the ■complaint that the defendant has not paid to the plaintiff's the sum to which they had a right notwithstanding their efforts to collect it.
The judgment appealed from is hereby reversed and the case remanded for further proceedings not inconsistent with this opinion.